Citation Nr: 1705914	
Decision Date: 02/27/17    Archive Date: 03/03/17

DOCKET NO.  10-31 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.
 
2.  Entitlement to service connection for a heart disability.
 
3.  Entitlement to service connection for a psychiatric disability.

4.  Entitlement to a total rating due to individual unemployability (TDIU). 
 

REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Air Force from June 1969 to April 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In April 2010 the Veteran testified before a Decision Review Officer at the RO.  A transcript of that proceeding is associated with the Veteran's claims file. 

In April 2015, the Board remanded each of the issues herein for additional development.  The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

There has not been substantial compliance with the remand directives; as such, another remand is necessary.  Stegall v. West, 11 Vet. App. 268 (1998).

Lumbar Spine Disability

The Veteran was afforded a VA spine examination in August 2015.  The examiner indicated that the Veteran had no currently diagnosed thoracolumbar spine condition in the "diagnosis" section.  The examiner further noted that forthcoming x-rays might reveal something, but it was "likely unrelated to his time in the service."  The Board observes that VA x-ray reports dated March 2010 and February 2011 reflect abnormal findings, to include mild scoliosis, anterior spondylolisthesis at L4, and facet hypertrophy.  The examiner did not discuss these findings, and the negative nexus opinion contained in the examination report is not sufficiently supported; as such, the examination report is inadequate. 

On remand, the AOJ is directed to obtain an addendum medical opinion regarding the nature and etiology of the Veteran's lumbar spine disability.  

Heart Disability

The Veteran was afforded a VA heart examination in August 2015.  The examiner indicated that the Veteran was currently diagnosed with an acute, subacute or old myocardial infarction and atherosclerotic cardiovascular disease; however, the examiner provided a nexus opinion only with regard to the first diagnosis, with no rationale.  Accordingly, an addendum opinion, supported by rationale, regarding the nature and etiology of any currently diagnosed heart conditions is needed.  

Psychiatric Disability and TDIU

The Veteran was afforded a VA psychiatric examination in August 2015; however, the examiner did not provide any opinion regarding the etiology of either diagnosed disability.  On remand, the AOJ is directed to request an addendum medical opinion; an in-person examination is not required unless the examiner deems one necessary.

As to the Veteran's claim for a TDIU, it is inextricably intertwined with the claims of service connection being remanded, as any determination as to those issues will impact the Veteran s claim for a TDIU, Board action at this time would be premature.  Thus, the issue of entitlement to a TDIU will be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). 

On remand, updated VA treatment records should be obtained.  Any pertinent private treatment records that are not already associated with the Veteran's claims file should be obtained with the Veteran's assistance.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment notes and associate them with the claims file.
2.  With any necessary assistance from the Veteran, obtain any outstanding private medical treatment records.

3.  Then request an addendum opinion regarding the nature and etiology of the Veteran's lumbar spine disability.  A physical examination is not required unless the examiner deems one necessary.  The entire claims file and a copy of this REMAND must be provided to, and reviewed by, the examiner.  The examiner is asked to respond to the following inquiries:

(a) Review VA x-ray reports dated in March 2010 and February 2011 (reflecting mild scoliosis, anterior spondylolisthesis at L4, and facet hypertrophy), and the report of the most recent VA examination in August 2015.  

(b) Is the Veteran's diagnosed scoliosis a developmental defect or a developmental disease?  For VA purposes, a defect differs from a disease in that the former is more or less stationary in nature while the latter is capable of improving or deteriorating. 

(c) If the diagnosed scoliosis is a developmental defect, please opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran incurred any superimposed disease or injury on such congenital defect during his military service, to include as the result of being kicked in the back during basic training.  Please address the January 1971 service treatment record noting low back pain.  If the answer to the above question is "Yes," please describe the resultant disability.

(d) If the Veteran's scoliosis is determined to be a congenital or developmental disease, please opine as to whether it is at least as likely as not (50 percent or greater probability) that such disease was aggravated (permanently worsened beyond the normal progress of the disease) by the Veteran's period of active service.  Please address the January 1971 service treatment record noting low back pain.  

(e) If the Veteran's scoliosis does not have a congenital origin, please opine as to whether it is at least as likely as not (50 percent probability or greater) that such disability was incurred in or is otherwise related to military service, to include as a result of the January 1971 treatment for back pain therein.

(f) For all other diagnosed back disabilities, including anterior spondylolisthesis, please opine as to whether it is at least as likely as not (50 percent probability or greater) that such disability was incurred in or is otherwise related to military service, to include as a result of the January 1971 treatment for back pain therein.

Please provide a robust rationale for any conclusions reached.  If you cannot provide the requested opinions without resorting to speculation, provide a supporting rationale as to why the opinion cannot be made without resorting to speculation.

4.  Then request an addendum opinion regarding the nature and etiology of the Veteran's heart disability.  A physical examination is not required unless the examiner deems one necessary.  The entire claims file and a copy of this REMAND must be provided to, and reviewed by, the examiner.  The examiner is asked to review, in particular, the Veteran's personal testimony in the April 2010 DRO hearing and respond to the following inquiries:

(a) Is it at least as likely as not (50 percent or greater probability) that diagnosed acute, subacute or old myocardial infarction and had its onset in service or is otherwise related to service?  In addressing this question, please comment on the April 1973 separation examination documenting an "abnormal heart," as well as the Veteran's contentions of having a heart attack during active duty.

(b) Is it at least as likely as not (50 percent or greater probability) that diagnosed atherosclerotic cardiovascular disease had its onset in service or is otherwise related to service?  In addressing this question, please comment on the April 1973 separation examination documenting an "abnormal heart," as well as the Veteran's contentions of having a heart attack during active duty.

Please provide a robust rationale for any conclusions reached.  If you cannot provide the requested opinions without resorting to speculation, provide a supporting rationale as to why the opinion cannot be made without resorting to speculation.

5.  Then request an addendum opinion regarding the nature and etiology of the Veteran's psychiatric disability.  A physical examination is not required unless the examiner deems one necessary.  The entire claims file and a copy of this REMAND must be provided to, and reviewed by, the examiner.  The examiner is asked to review, in particular, the Veteran's personal testimony in the April 2010 DRO hearing and respond to the following inquiries:

(a) For diagnosed schizophrenia, is it at least as likely as not (50 percent or greater probability ) that such disability had its onset in service or is otherwise related to service?  In addressing this question, please discuss whether the Veteran was in the prodromal stage of schizophrenia while on active duty. 

(b) If the answer to question (a) is yes, please also opine as to whether diagnosed polysubstance abuse is (1) proximately due to or (2) aggravated (permanently worsened beyond the natural progress of the disease) by schizophrenia.

Please provide a robust rationale for any conclusions reached.  If you cannot provide the requested opinions without resorting to speculation, provide a supporting rationale as to why the opinion cannot be made without resorting to speculation.

6.  After completing the above development and any other additional development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran should be furnished with a Supplemental Statement of the Case and given the opportunity to respond.  Thereafter, the case should then be returned to the Board for further appellate consideration, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




